EXHIBIT 10.1
Term Loan Agreement


Party A (hereinafter referred to as the “Lender”):  Tianjin Tiens Life Resources
Co., Ltd.


Party B (hereinafter referred to as the “Borrower”):  Tianjin Tianshi Biological
Engineering Co., Ltd.


The Lender and the Borrower have reached and signed a loan agreement which
should be observed by both parties.


The Borrower agrees to pay interest on the balance, as of March 31, 2009, of the
Lender’s Other Receivables-related parties that originated from the Borrower and
were transferred from the Lender’s Accounts Receivable – related parties.  The
related terms are stipulated as follows:


 
1.
The amount of the loan: RMB 17,538,448 (US$ 2,562,017);

 
2.
The term of the loan agreement: from April 1, 2009 to June 30, 2009;

 
3.
The type of the loan: short-term loan;

 
4.
The interest of the loan: at a rate for the same level and same period of loan
stipulated by the People’s Bank of China on April 1, 2009 (4.86%);

 
5.
With approval from the Lender, the Borrower can pay off the loan before June 30,
2009. The interest of the loan shall be calculated until the day on which the
principal of the loan is repaid, and no fine shall be imposed on the Borrower
for advancing the repayment of the loan.



The Lender:
 
The Borrower:
Tianjin Tiens Life Resources  Co., Ltd
 
Tianjin Tianshi Biological Engineering  Co., Ltd
         
By
/s/ Yiqun Wu   
By
/s/ Jinyuan Li
         
Title:  
  Authorized Representative
 
Title:  
Authorized Representative
         
April 21, 2009
 
April 21, 2009


 
 

--------------------------------------------------------------------------------

 